United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
SOUTH TEXAS HEALTH CARE SYSTEM,
San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Dr. Anthony Rogers, for the appellant
Office of Solicitor, for the Director

Docket No. 13-1581
Issued: January 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 23, 2013 appellant, through her representative, filed a timely appeal from a
June 18, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying wage-loss compensation. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant established that she is entitled to wage-loss compensation
for the period July 23, 2011 through November 10, 2012.
On appeal, appellant’s representative argued that OWCP erred in denying her claim for
wage-loss compensation as the employing establishment improperly terminated her for refusing
a job offer which was outside her medical restrictions.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In an October 18, 2012 decision, the
Board reversed an October 27, 2011 OWCP decision terminating appellant’s compensation
benefits on the grounds that she had refused an offer of suitable work.2 The Board found that
OWCP erred in terminating her compensation benefits pursuant to 5 U.S.C. § 8106(c) as she had
been performing the duties of the offered position. OWCP failed to consider whether appellant’s
actual earnings in the position fairly and reasonably represented her wage-earning capacity. The
facts of the case as set forth in the Board’s prior decision are incorporated herein by reference.3
In an April 21, 2011 return to work note Dr. Sanjay Misra, an attending Board-certified
orthopedic surgeon, released appellant to full-duty work that day with no restrictions. The record
also contains duty status reports (Form CA-17) from him dated January 4 through July 18, 2011.
Dr. Misra released appellant to work for an eight-hour day with restrictions under claim number
xxxxxx103 and claim number xxxxxx341.
OWCP received reports from Dr. Misra providing physical findings, diagnoses of
complete rotator cuff rupture, upper arm and shoulder sprains and unspecificient site of shoulder
and upper arms and the treatment provided appellant over the period June 6, 2011 through
September 14, 2012.
On July 11, 2011 the employing establishment notified appellant that she was being
removed from federal employment effective July 22, 2011 due to her failure to accept a position.
A July 22, 2011 notification of personnel action (Form SF50) stated that she was removed from
her position that day.
On November 10, 2012 appellant submitted a claim for wage-loss compensation (Form
CA-7) for the period July 23, 2011 to November 10, 2012.
By letter dated November 26, 2012, OWCP informed appellant that the evidence of
record was insufficient to support her claim for wage-loss compensation. It instructed her to
submit a medical report detailing how her condition had worsened such that she could no longer
perform her job duties as of July 23, 2011. OWCP noted that appellant’s treating physician
2

Docket No. 12-200 (issued October 18, 2012).

3

On February 12, 2008 appellant, then a 49-year-old diagnostic radiological technician, filed a traumatic injury
claim alleging that on that day she sustained a right arm and shoulder blade injury as a result of lifting water to the
sink from the portable air conditioner. OWCP accepted the claim for right arm and upper shoulder strain, which was
subsequently expanded to include complete right rotator cuff rupture.
On May 28, 2009 appellant filed an occupational disease claim alleging that on March 31, 2009 she first became
aware of her left arm sprain due to overuse and its connection to her employment duties. OWCP assigned claim
number xxxxxx341 and accepted the claim for left shoulder and upper arm sprain, left rotator cuff tear and other
affections of the left shoulder region not classified elsewhere.
On March 24, 2011 appellant filed a traumatic injury claim alleging that on March 16, 2011 she sustained pain
and swelling in her forearm when she hit it on the doorway going to her space. OWCP assigned claim number
xxxxxx103 and accepted the claim for right forearm and elbow sprain. On April 5, 2012 it combined claim number
xxxxxx103, claim number xxxxxx341 and claim number xxxxxx798 with claim number xxxxxx798 as listed as the
master file number.

2

found that she had reached maximum medical improvement as of June 2, 2011 and released her
to full-duty work with no restrictions as of April 21, 2011.
By decision dated January 25, 2013, OWCP denied appellant’s claim for wage-loss
compensation from July 23, 2011 to November 10, 2012. The medical evidence was not
sufficient to establish that she was totally disabled from work due to her accepted employment
injury.
On March 2, 2013 OWCP received appellant’s undated request for reconsideration
together with medical evidence. In a March 2, 2013 report, Dr. Helo Chen, a treating osteopath,
stated that appellant was currently being treated for a right shoulder employment injury. The
injury occurred at work on February 12, 2008 while working as an x-ray technician and she hit
her arm on the sink while emptying a pan. Dr. Chen related that the employment injury caused a
rotator cuff rupture and right rotator cuff surgery. He opined that appellant was totally disabled
from July 23, 2011 through November 10, 2012 due to her accepted employment injury.
Dr. Chen related that the residuals of her accepted employment injury has resulted in a period of
disability for which she is entitled to receive wage-loss compensation.
On March 7 and 11, 2013 OWCP received personnel forms documenting appellant’s
removal from the employing establishment effective July 22, 2011 for failing to accept a directed
assignment.
In an April 4, 2013 report, Dr. Misra diagnosed partial right shoulder rotator cuff tear
with labral tear and right shoulder and arm strain/sprain. He provided physical examination
findings, but offered no opinion on appellant’s work capability.
On April 18, 2013 Dr. Misra reported that appellant sustained a left shoulder injury at
work. He reported that she had limited movement of her left shoulder. A physical examination
revealed infraspinatus tenderness, positive Hawkin’s test, positive Neer’s test and positive
Speed’s test. Dr. Misra offered no opinion regarding any work disability.
By decision dated June 18, 2013, OWCP denied appellant’s request for wage-loss
compensation for the period July 23, 2011 to November 10, 2012.4
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.6 For each period of
disability claimed, the employee has the burden of establishing that he or she was disabled for

4

The Board notes that, following the June 18, 2013 decision, appellant submitted additional evidence. However,
the Board may only review evidence that was in the record at the time OWCP issued its final decision. See 20
C.F.R. §§ 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58
ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
5

5 U.S.C. §§ 8101-8193.

6

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986); Joseph M.
Whelan, 20 ECAB 55 (1968).

3

work as a result of the accepted employment injury.7 Whether a particular injury causes an
employee to become disabled for work and the duration of that disability, are medical issues that
must be proved by a preponderance of probative and reliable medical opinion evidence.8
Under FECA the term “disability” means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.9 Disability is, thus, not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages.10 An employee who has a physical impairment causally related to his or her federal
employment, but who nonetheless has the capacity to earn the wages he or she was receiving at
the time of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.11 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in his or her employment, he or she is entitled to compensation for any loss of wages.
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.12
ANALYSIS
OWCP accepted appellant’s claim for right arm strain, upper shoulder strain, right rotator
cuff rupture under the current claim number xxxxx798. On April 5, 2012 it combined her claims
under the master file number xxxxx798. Conditions accepted by OWCP under appellant’s claim
number xxxxxx341 and claim number xxxxxx103 included left shoulder strain and upper arm
sprain, left rotator cuff tear, other affections of the left shoulder region not classified elsewhere
and right forearm and elbow sprain. Appellant filed a claim for wage-loss compensation
concurring July 23, 2011, the day after she was removed from federal employment by the
employing establishment based on her failure to accept a directed position. By decisions dated
January 25 and June 18, 2013, OWCP denied her claim for wage-loss compensation on the
grounds that the medical evidence of record failed to establish that she was totally disabled due
to her accepted employment injuries. When determining whether a claimant has met his or her
burden of proof, the Board considers factors such as whether there are objective findings, a
thorough understanding of the job duties by the physician, a firm diagnosis and a rationalized,

7

See Amelia S. Jefferson, id.; see also David H. Goss, 32 ECAB 24 (1980).

8

See Edward H. Horton, 41 ECAB 301 (1989).

9

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); Conard Hightower, 54 ECAB 796
(2003); 20 C.F.R. § 10.5(f).
10

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

11

Merle J. Marceau, 53 ECAB 197 (2001).

12

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

4

unequivocal opinion that he or she was disabled due to the employment injury for the period
claimed.13 Appellant has not met her burden of proof in this case.
For each period of disability claimed, the employee has the burden of establishing that he
or she was disabled for work as a result of the accepted employment injury. Appellant did not
submit sufficient medical evidence explaining why she was totally disabled during the relevant
time period and how her disability related to her accepted conditions of bilateral arm strain,
bilateral upper shoulder strain, right rotator cuff rupture, left rotator cuff tear, other affections of
the left shoulder region not classified elsewhere and right forearm and elbow sprain.
The medical evidence of record does not claim that appellant was totally disabled from
working for the period July 23, 2011 through November 10, 2012 particularly as the date her
disability began was the day following the termination of her employment. The only medical
report which addresses her disability for the period in question is the March 2, 2013 report of
Dr. Chen, who noted the history of the injury and diagnosed a right rotator cuff rupture and right
rotator cuff surgery. Dr. Chen stated generally that appellant was totally disabled for work for
the period July 23, 2011 through November 10, 2012 as a result of her medical condition. He
did not address the medical findings to support his conclusion. Dr. Chen failed to sufficiently
address why appellant was unable to work for the period July 23, 2011 through November 10,
2012 due to the accepted conditions. His opinion is conclusory and provides no medical
reasoning addressing the causal relationship of appellant’s accepted employment conditions to
her disability. The Board has held that a medical opinion not fortified by medical rationale is of
diminished probative value.14 Thus, Dr. Chen’s report is insufficient to support appellant’s claim
that her disability for the period July 23, 2011 through November 10, 2012 was employment
related.
The record also contains duty status reports and medical reports from Dr. Misra, who
released appellant to work for an eight-hour day with restrictions under claim number
xxxxxx103 and claim number xxxxxx341 and to an eight-hour workday with no restrictions
under claim number xxxxx798. The reports from Dr. Misra provided physical findings and
addressed the treatment provided. He did not support total disability. The Board finds that
Dr. Misra’s reports are insufficient to support appellant’s claim as he did not find that she was
disabled for work.15
On appeal, appellant’s representative contends that appellant is entitled to wage-loss
compensation as her employment was terminated for refusing to accept a directed offer of
employment. Her representative contends the offered job was unsuitable based on the Board’s
prior decision. Contrary to the representative’s contention, the Board did not find that the job
13

V.M., Docket No. 10-1056 (issued December 16, 2010); see L.D., Docket No. 09-1503 (issued April 15, 2010);
Sandra D. Pruitt, 57 ECAB 126 (2005).
14

F.T., Docket No. 09-919, (issued December 7, 2009); Elizabeth H. Kramm, 57 ECAB 117, 124 (2005);
Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
15

See A.D., 58 ECAB 149 (2006); Ellen L. Noble, 55 ECAB 530 (2004) (the Board has long held that medical
evidence which does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship).

5

offer was unsuitable. The Board found that appellant had not refused an offer of suitable work as
she was actually performing the duties of the offered position. As appellant was performing the
duties, the Board found that OWCP erred in invoking section 8106(c) and reversed the
termination of her benefits based upon OWCP’s error in invoking this section. Furthermore, as
discussed above OWCP is only required to pay wage-loss compensation when the medical
evidence of record establishes that any disability from working is due to the accepted
employment injury. As discussed above, appellant failed to meet her burden to establish that her
inability to work was due to her accepted employment injuries and not the employing
establishment’s terminating her employment for failure to accept a directed position.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that her disability from June 23, 2011 to
November 10, 2012 was due to her accepted employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 18, 2013 is affirmed.
Issued: January 23, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

